TRAVELERS LLOYDS V. THOMAS EDISON ET AL






NO. 07-01-0053-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 27, 2001

______________________________



THE TRAVELERS LLOYDS INSURANCE COMPANY, 

a Texas Corporation,



Appellant



V.



THOMAS A. EDISON INCORPORATED, a Texas Corporation, 

LEK TECHNOLOGIES, INC., a Texas Corporation and 

LLOYD E. KRUKEBERG, an Individual, 



Appellee

_________________________________



FROM THE 251
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 47,972-C; HON. PATRICK PIRTLE, PRESIDING

_______________________________



Before BOYD, C.J., QUINN and JOHNSON, JJ.

Appellant timely noticed its appeal and both records were timely filed.  After granting an extension of time to file appellant’s brief, the brief was due on May 2, 2001.

On May 2, 2001, this Court was notified that the parties had agreed to settle the underlying case and dismiss this appeal.  Because we had not received a motion to dismiss the appeal or appellant’s brief, we ordered the parties, on May 23, 2001, to file a motion to dismiss the appeal or appellant’s brief no later than June 22, 2001. Furthermore, we advised the parties that failure to file either would result in the dismissal of the appeal for “want of prosecution.”  June 22
nd
 passed without a motion to dismiss or appellant’s brief being filed.  Thus, pursuant to rule 42.3 (b) and (c) of the Texas Rules of Appellant Procedure, this cause is dismissed for want of prosecution and for failure to comply with a court order.  

It is so ordered.

                                         					Brian Quinn

                                              				    Justice 

 

 

Do not publish.